           Case 8:19-bk-00023-MGW              Doc 12   Filed 01/07/19     Page 1 of 1
Robert C. Schermer, Esq.
Greene Hamrick Quinlan & Schermer, P.A.
Post Office Box 551
Bradenton, Florida 34206
(941) 747-1871
Attorneys for First Bank


                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

In Re:                                            Chapter 13

LANCE A. BIEKER,                                  Case No: 8:19-bk-00023-MGW

         Debtors.                                  NOTICE OF APPEARANCE
                                                   REQUEST FOR NOTICES
                                           /

       FIRST BANK, by and through the undersigned counsel, hereby gives notice of appearance
and request for notices in the above-styled action. All papers and notices filed with the Court should
be sent to the undersigned counsel at the address indicated.

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via the
Court's CM/ECF system at the time of filing to United States Trustee - TPA 7/13, 7, Timberlake
Annex,     Suite    1200,      501   E.    Polk    Street,    Tampa,     Florida    33602,     email:
USTPReqion21.TP.ECFtSlUSDOJ.GOV.and by prepaid,first class United States mail on this 7^
day of January, 2019, to the following persons:

Lance A. Bieker                                     Kelly Remick, Chapter 13 Standing Trustee
3016 Bay Drive                                      P. O. Box 6099
Bradenton, FL 34207                                 Sun City, FL 33571-6099

Christopher Mat Hittel, Esq.
Hittel Law, P.A.
333 Sixth Avenue West
Bradenton, FL 34205
                                                GREENE HAMRICK QUINLAN
                                                & SCHERMER, P.A.



                                                Robert C. Schermer, Esquire
                                                Florida Bar No. 380741
                                                Post Office Box 551
                                                Bradenton, Florida 34206
                                                Telephone: (941)747-1871
                                                Facsimile: (941)747-2991
                                                Primary: rschermer@.manateeleqal.com
                                                Secondary: estratton@manateeleqal.com
                                                Attorneys for First Bank
